Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00840-CR

                                    The STATE of Texas,
                                         Appellant

                                              v.

                                      Paul GUZMAN,
                                         Appellee

                 From the County Court at Law No. 14, Bexar County, Texas
                                  Trial Court No. 378251
                          Honorable Bill C. White, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE BARNARD

        In accordance with this court’s opinion of this date, the trial court’s Order Granting
Defendant’s Motion to Suppress is REVERSED and this case is REMANDED to the trial court
for further proceedings.

       SIGNED July 9, 2014.


                                               _____________________________
                                               Sandee Bryan Marion, Justice